DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 

Response to Amendment
The amendment filed on 08/10/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-5, 8, 12-14 are pending.

Claim Objections
The objection(s) to claim 5 is withdrawn as a result of the amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 4 recite the limitation "the outer shell bottle being capable of restoring itself to its original shape against external pressure”, this is unclear. How is the outer shell pushing against external pressure? Claim 1 further recites “the outer shell is configured to be restored to its original shape by outside air pressure introduced via the air passage when the body portion of the outer shell is released from a pressed state” or from external pressure. These seems to be conflicting limitations. If the outer shell bottle is pressing against external pressure then outside air pressure would not be required as the external body shape would stay intact. Does the outer shell actively press back against external pressure? If so how? Or is the shape only restored when external pressure is released, and thusly the outside air pressure via the air passage would press it back outward? Generally, it is unclear what is required to meet this limitation.
Claims 1 and 4 recite “portions of the inner container body, corresponding to the ridge lines of the shoulder portion and the bottom portion, form fold lines acting as ribs by the firm but separable contact” this is unclear. How does the firm but separable contact make the portions of the inner container body act like ribs? Does the inner container body have stiffer portion that then act as ribs and they align with the ridge lines? Does the contact in some way only affect certain portions of the inner container body? Are the portions that act as ribs only in the shoulder and bottom portion? Or do they follow the ridge lines from the shoulder to the bottom portion? How are the ribs formed? Generally, it is unclear what is required to meet this limitation.
Claim 5 and 14 recite “the outer shell bottle being capable of restoring itself to its original shape against external pressure”, this is unclear. How is the outer shell pushing against external pressure? If it acts against external pressure does it need to restore to original shape since the outside bottle is acting against a change in shape to begin with? Doesn’t the bottle return to shape after outside air has been introduced via the air passage between the outer and inner containers? So that the outer bottle is returned to shape after external pressure is removed, and not against external pressure? Generally, this is unclear.
Claim 5 recites “the bottom portion has, at least in a lower portion thereof, a polygonal pyramidal shaped side surface having a vertex in a down direction thereof” this is unclear. How can anything be in a down direction of the bottom? Is it in a down direction at the bottom? Also, a vertex is the highest point or a top apex, so this is contradictory as it claims downward of the bottom but also the highest point. Does the applicant mean the pyramid is inverted? Is just one side surface polygonal shaped? Or do the side portions of the bottom portion of the outer container together form a polygonal pyramidal shape? Claim 5 further recites “each polygonal frustum-like recessed portion and the polygonal pyramidal shape of the side surface of the bottom portion has the same number of corners”, this is unclear. If only one side surface is polygonal pyramidal in shape how can it have the same number of corners as the frustum-like  recessed portions? Applicant points to Fig. 9A for support but that Figure shows no pyramidal or frustum like shapes. Generally, it is unclear what is required to meet this limitation.
Claims not specifically addressed are included in this rejection due to their dependencies.
The 35 U.S.C. 112(b) rejections of claim(s) 1-4 and 12-13 from the action 05/12/2022 are withdrawn as a result of the amendment. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735